Hamer, J.,
dissenting.
The witness Johnny Jones testified that on Sunday the defendant, Roy Roberts, and the deceased, Vernon Connett, hitched up the team and drove away together. That was the last time that Johnny Jones saw Connett. A peculiar thing about Connett and the defendant going away together is, that the defendant just before they went kissed his mother and little sister good-bye. It looks as if this starting away together was the beginning of the journey of the deceased to his grave. Mrs. Connett appears to have sufficiently identified the body of her husband, who was buried not far from Sutherland, by his clothing and his teeth. The clothing was also identified by R. H. Connett, the brother of the deceased. The defendant appears to have succeeded in getting the deceased to go to the Sund ranch with him. His stepfather and his mother and little sister resided there.
On the 3rd day of August the défendant appears to have executed a bill of sale for the team, harness and wagon. He signed the name “Vernon Connett” to the bill of sale. The bill of sale is made to one W. H. Jenkins. Oliver H. Ireley, a banker residing at Hershey, *216Nebraska, made out tbe bill of sale, and he identified the defendant as the man who signed it. The consideration was $250. This witness testified that he saw the instrument delivered to the defendant, who was then claiming to be Vernon Connett. The defendant was recognized by Mr. Ireley. Jenkins paid for the team and wagon with a check on the Bank of Lincoln County. The check was presented to the bank by the defendant claiming to be Vernon Connett, and was cashed by the bank; the defendant receiving the money. The payment was in gold. The horses, wagon and harness all belonged to the deceased. The defendant testified to being sentenced to the penitentiary for 15 years. The trial was at Grand Island. He was paroled. He also testified that his sister is in the reform school. The stepfather appears to be a convict paroled from the Nebraska penitentiary.
On Friday morning at North Platte the defendant first met the deceased, and visited him so industriously that by 2 o’clock in the afternoon they started for the Sund place. There were in the wagon the deceased, Connett, and his wife and baby, and also the defendant. Sund’s place is described as about four or five miles northwest of North Platte. On their way out there a burr dropped off the axle of the wagon. They were unable to find it. With more or less trouble, because the wheel would not stay on, they finally succeeded in driving to the Sund place. That evening the defendant visited with his mother and little sister, but the deceased’s wife cooked supper by a fire that was built near the wagon, and the defendant ate supper with the Connetts. That night the defendant’s mother loaned him some bed clothes and he made,a bed on the ground not far from Connett’s wagon. In the morning the defendant visited with his stepfather a short time, and then spoke to his mother and little sister, but after that he went back to the wagon, and when the Connetts got breakfast ready he ate with them. Defendant stayed continuously with Connett. Mrs. Con-nett borrowed a wash-boiler and wash-board of the de*217fendant’s mother. She then did her washing at the southwest corner of the house. The defendant borrowed his stepfather’s razor and made some lather and shaved Connett. They appear to have had a good dinner together, because two chickens were killed and cooked, and there were noodles. Then they hooked' the team up to one of Mr. Sund’s wagons and took Mrs. Connett to the Union Pacific depot in North Platte. It was from there that she started to Mason City. This then left the defendant alone with Connett, so that nobody might disturb him. For the last time Mr. Connett kissed his wife and baby good-bye. Then he and the defendant started for Sund’s place. Arriving there, they unhitched the horses and went into the house. The defendant went Avith Connett and helped him to take the blankets out of his wagon and to hang them up so that they might dry. • Then they had a lunch, together by themselves— just these two. The defendant appears in the evening to have entertained Connett by acting the part of a ghost and scaring young Jones, who had gone into the cornfield to wait until the snipes would drop into the bag Avhich he held. This sort of performance enabled the defendant to divert and amuse Connett. The defendant and Connett slept in Connett’s wagon that night. In the morning the defendant and Connett both ate breakfast with the defendant’s mother. Their clothes had been drawn out of shape by the rain of the day previous, and the defendant borrowed a flat-iron of his mother. He pressed a pair of pants for Connett, and also a pair for Clayton, and one pair for himself. The defendant testified that while they were there Mr. Harding came, and that they all conversed with him as to whether he knew where Connett could find employment such as working in the' hay-field with the team. From and including this testimony it is well to inquire how many of the alleged facts were manufactured by the defendant for himself for his own personal benefit. But defendant testified: “We were speaking of people in general, that is, fellows *218that we had associated with, and as to their character and different things of that sort, and it seems as though Clayton wanted to leave the impression with Harding that he was quite a rounder. He said several things in regard to his ability as a bad man; even spoke of riding bad horses in Cheyenne, Wyoming, and at one time there a man cut the ‘let-go,’ I believe he called it, of his saddle, and after cutting the let-go of his saddle, which he claimed at that time "would have meant that he would have won the championship, if it hadn’t been cut, of the frontier day at that time, he claimed, that after the let-go broke he was carrying, I believe, a 45 Colt’s revolver, which, after the let-go broke and threw him, he immediately pulled out.” This is apparently the beginning of the defendant’s plan of presenting Clayton as a violent and vicious sort of man. After Harding went away Clayton, Con-nett and the defendant went back to Connett’s wagon, so defendant testified, and they sang some songs. After that they went into the house and had dinner. The defendant testified that after dinner was over he and Clayton got into an argument in regard to the defendant’s mother, and that Clayton said that if the defendant’s mother ever left him, or did him as she had others, he would shoot her. Then the defendant says that he told Clayton that if he (Clayton) did anything of that kind he “would have to shoot me on sight, and he said something about he didn’t think that "would be hard to do; and I don’t remember just exactly what I said, but I said something to the effect that I had a notion to hit him then, and I think I called him a name, I am not just exactly positive, and Mr. Connett stepped up and said, ‘If there is any fighting to be done here, I will do it.’ ” The defendant further testified that he turned around to Connett and said to him, “What are you butting in for?” and that Connett then said he thought he had a right to butt in; and the defendant then testified that he said to Connett, “You, I’ll hit you in the nose.”
*219This story up to this point is unnatural and improbable in the extreme. Connett, according to the story, had been invited into the house with the defendant, and they had eaten their breakfast and dinner together in the house. There had been no sort of controversy. Besides, if the decease'd, Connett, was friendly to the defendant, as' he appears to have been, and very much dominated by him, which seems to have been the fact, he would not have wanted to do anything contrary to the will of the defendant. But the defendant goes right along with his improbable story: “Just about that time Connett knocked me down, and after knocking me down he put his left knee in my stomach and both hands around my neck, and while down there I told him that I had enough, that I didn’t want to fight.” Let us analyze that. Why should Connett have been attacked when there was no reason whatever for attacking him? And as Connett does not appear to have been struck in the nose, did he have any reason to knock the defendant down? It is unnatural that he should have done so until he was actually struck. The statement that he put his left knee on his stomach and that he. put both hands around his' neck is an improbable story. Defendant had the deceased put himself in an uncomfortable and untenable attitude. Men do not fight by putting their knees in each other’s stomachs and then putting their hands around the neck. It cannot be done. It is true that he could have put his knee in his stomach, but he could not have put his knee in his stomach and choked him at the same time. He might have choked him at one time, and put his knee in his stomach at another time, but never could he - take the position described by the defendant. This part of the story was invented for the express purpose of reducing the degree of the ofíense charged. That fact is still further apparent by what happens, according to the defendant: “And while down there I told him that I had had enough, that I didn’t want to fight. He wouldn’t quit choking me.” This is an unnatu*220ral tiling that he would not quit choking the defendant after the defendant told him that he had had enough, and that he did not want to fight. Men do not choke one another under those circumstances. But the last part of this unnatural story puts on it the climax of its improbability. The defendant puts himself in the position of one calling for help, and then Clayton, instead of interfering as men do interfere by taking hold of Connett with his hands and pulling him off, is represented as picking up a hammer and running over and pounding Connett on the head with it until he is dead. That is the worst part of this piece of fiction. He testified: “Mr. Clayton was standing right near the milk-house, and he picked up a hammer and ran over to where Mr. Connett was, and he hit him in the head with this hammer, and after he fell down he hit him two or three more times.” Assuming that Clayton is like other men, it is fair to presume that, if there had. really been a fight and that he had seen it, he would have run over and would have taken hold of the contestant who had the best of it. Instead of doing that,' according to his story, he pounded him in the head- with a hammer, and, to make sure that he was good and dead, he hit him two or three times after he was down. Assuming that Clayton was a natural man, he would have been appalled at once when he struck Connett with the hammer and Connett fell down, and he would have been doing everything that he could to revive him. Then the defendant was himself perfectly helpless. He says that Clayton came over to where he was, “and my legs were under the body of Yernon Connett, and he pulled me out by the shoulders. Oh, possibly three feet he moved me, after getting me out from under Mr. Connett’s body, and after that I began to sit up, and Clayton says, ‘What will I do?’ ” In the mind of the author of this piece of unreal literature the defendant was to be shown to be utterly helpless, and the big body of a man of ordinary size was lying upon him, and he had to be pulled out from under the body. But *221that is not all. Right here this piece of literature proceeds to put the blame of killing the man all on Clayton, and Clayton. begins to wonder what he is going to do, and he ásks the defendant. He says Clayton rolled the body of the dead man over onto the blanket, and then said, “Take hold of the bottom end of that,” and then they carried the body 75 or 100 yards east of Mr. Sund’s house and put it into a pile of weeds. Then he draws a picture of his little sister standing near the corner, that she had a little bob-tailed dog with her, and that he took hold of her hand and led her into the house, and then the mother inquired, “What has Charlie done?” whereupon the defendant told her that Charlie had “killed that man.” He then tells that Clayton called to him from the barn, and that he went to the barn, and that Clayton began to ask him what he was going to do, and that Clayton said to him, “You are going to help me, ain’t you?” and that Clayton also said, “It is possible that I will have you sent back to Lincoln on your parole, and maybe a murder charge put against you; maybe I will do otherwise.” He says that Clayton threatened him if he did not help him, and then that he finally said “All right.” Then they led the team out of the barn and hooked them onto the wagon and took the endgate out, and then that his mother joined them at the corner of the house and from there they walked to where the body of the man was in the weeds, and “mother and Clayton took hold of the head end of the man and I took hold of the foot end of the man, and we carried him back to the wagon, and after carrying him back to the wagon we laid him down.” It seems that they then put him in the wagon, according to the story, and that they had the blanket or' skirt, or whatever it was, wrapped around his shoulders and head, and then he says that Clayton gave him certain directions; that Clayton told him: “After you lay this man out and bury him, or wherever you want to put him go to Hershey, Nebraska, and there sell the team if you can. After selling the *222team I will meet you in North Platte.” He says also Clayton told him to write the postal card to Mrs. Connett and what to put in it. He- then describes his drive to the graveyard at Sutherland, and then going to the Platte river and taking the endgate from the wagon and carrying the man just down over the bank and there laid him down, “and I took hold of this blanket or cover or skirt, or whatever it was, and I pulled it out from in under his head, and I laid this into the wagon, and I put the endgate into the wagon.”
Another unreasonable thing to this story is that he has Clayton asking him what shall be done, and then Clayton does not go with him and does not in any way participate in burying the body. According to the story, the trouble was Clayton’s trouble, and he should therefore have hauled the body away to hide it. Then the defendant kept the property and got the money for it when he sold it.
In the light that the defendant testified to an unreasonable and improbable story having no discoverable foundation in fact, and resting only upon a basis of fiction, formulated to deceive the jury and to reduce their verdict from murder in the first degree to manslaughter or murder in the second degx’ee,' I see no particular error in the refusal of the court to allow the little girl to testify to a story which was traxxsparent and unreasonable fiction. If the alleged facts concerxxing the killing of the deceased with a hammer by Clayton never happened, then the little girl could not have truthfully told the story related by the defendaxxt, and so the defendant did not suffer when she failed to recite this Munchausen tale. The mother was probably not called as a witxxess to the main facts because the defense knew that there was no truth in the story which it had put up, and did not want to subject her to the daxxgers of a cross-examination.
When Johnny Jones saw Connett and the defendant driving north toward the railroad tracks together, the defendant was taking Connett for his last drive. The *223man who had taken possession of Connett and who had zealously kept such possession, was going to kill and bury him. And he was going to keep the team and the harness and the wagon until he could realize their value. This was to be the pay for his trouble and his crime.
Charles Clayton testified that the defendant had said he wanted Connett’s team; that on a. Sunday afternoon the defendant kissed his mother and little sister goodbye, and Connett shook hands with Mrs. Clayton; that then the defendant and Connett got into the wagon and started for Hershey to work in the hay-field, so they said; that Johnny Jones was there and saw them start; that defendant was sitting on the left side and driving the team, and Connett was on the other side. When defendant came back a week afterwards he told the story that Connett had gone to South Dakota on a teaming job. Defendant • at that time seemed to have plenty of money.
Clayton fixed the time when Roy Roberts and Connett and his wife and baby came to the Sund place as Friday, July 31. He also said that Roberts and Connett were there until the next Sunday afternoon, when they went away together. Clayton did not see Connett after that. When the defendant came back he talked to Clayton in such a way as to induce him to believe that there was something wrong. After that he told Clayton that he had been mighty lucky in getting out of a murder case. While Clayton himself had entered a plea of guilty to cattle, stealing, there seems to be no credible evidence connecting him with the crime, and that defendant sold the team, wagon and harness while he was gone corroborates Clayton and the story of the crime.
There could be no prejudicial error in excluding the testimony of the little girl, defendant’s sister, if the story about to be told was clearly highly colored fiction. The district judge was on the ground and he had the opportunity to examine conditions surrounding this trial and to judge of them. I am unwilling to- condemn what he did in excluding the testimony of the little girl.
*224As. to the action of the district court in adjourning the trial from the court-house to the theater, he probably did it with the implied or expressed approval of the county commissioners. Besides, in this country the court is an institution of the people and for their benefit. The writer looks upon the publicity of the court proceedings among the people as a good thing and much to be encouraged, except, of course, a trial should not be produced as a drama, and nothing should be added which converts the facts into a tragedy.
While I realize that the opinion of the court presents a criticism of the proceedings not entirely without some foundation, it does not follow that the things complained of are so prejudicial to the rights of the defendant as to justify a reversal of the judgment of the district court and the increased burden and expense of a new trial. While the strictest enforcement of the more technical rules of the criminal law may possibly sustain the present views of this court as set forth in the opinion, there is a growing tendency among the people, the bench and the bar to let well enough alone. In this case I am not quite able to agree with the views of the majority.
The law presumes the defendant to be innocent until his guilt is established by the evidence beyond a reasonable doubt, and this court will not affirm the judgment of the district court based upon a verdict of guilt unless the defendant has had a fair trial, and the inquiry concerning the defendant’s guilt has been conducted without prejudicial error. Unwarranted injury might be done to the defendant by taking the case away from the courthouse to the theater if the theater should be filled with a hostile and demonstrative audience seeking the conviction of the prisoner. Whether the refusal of - the court to let the defendant’s little sister testify was based upon a sufficient reason we may not know as well as Judge Grimes, who saw the little girl cry and who perhaps heard some of her conversation. Besides, Judge Grimes conversed with the mother, and the mother appears to have given certain rea*225sons for not letting the little girl testify. I desire most earnestly to say nothing that shall in any way be prejudicial to the defendant. His connection with the case and his criminal liability are shown by the majority opinion, in which it is said, among other things: “Defendant and the Connett family drove to the city of North Platte, where Mrs. Connett and the baby took the train for Mason City. Defendant and Connett then returned to the ranch. They remained there that night and until some time the following afternoon. So far there seems to be no conflict in the evidence, Connett was killed, and this defendant disposed of Connett’s property, and did other things and conducted himself generally so as to leave no doubt that he had a part in the tragedy that resulted in the death of Connett.”
With this statement contained in the majority opinion, I am unable to see how the discussion of the case contained in this dissent can in any way be prejudicial to the defendant. I am unable to coincide with the views of the law expressed in the majority opinion, and I therefore feel called upon to insist upon this dissent.